IN THE SUPREME COURT OF TENNESSEE
                            AT NASHVILLE
                               February 10, 2016 Session

                CLARK D. FRAZIER v. STATE OF TENNESSEE

           Appeal by Permission from the Court of Criminal Appeals
                     Circuit Court for Robertson County
                  No. 06-0350 John H. Gasaway III, Judge


               No. M2014-02374-SC-R11-ECN – Filed July 7, 2016


SHARON G. LEE, C.J., dissenting.

       I respectfully disagree with the Court‟s decision. In my view, this Court should
apply the doctrine of stare decisis, adhere to its previous reasoning in Wlodarz v. State,
361 S.W.3d 490 (Tenn. 2012), and hold that the writ of error coram nobis under
Tennessee Code Annotated section 40-26-105 (2014) may be used in a collateral attack
on a guilty plea.

        The principle of stare decisis, that the Court should follow precedential decisions,
is “a foundation stone of the rule of law.” Kimble v. Marvel Entm’t, LLC, 135 S. Ct.
2401, 2409 (2015) (quoting Michigan v. Bay Mills Indian Cmty., 134 S. Ct. 2024, 2036
(2014)) (internal quotation marks omitted); Harris v. Quinn, 134 S. Ct. 2618, 2651
(2014) (same). As the Court acknowledges, stare decisis is “not an inexorable command”
but is the “preferred course because it promotes the evenhanded, predictable, and
consistent development of legal principles, fosters reliance on judicial decisions, and
contributes to the actual and perceived integrity of the judicial process.” Payne v.
Tennessee, 501 U.S. 808, 827-28 (1991). Upholding our prior precedent promotes
consistency in the law and confidence in this Court‟s decisions. Cooper v. Logistics
Insight Corp., 395 S.W.3d 632, 639 (Tenn. 2013) (citing Carroll v. Whitney, 29 S.W.3d
14, 25 (Tenn. 2000) (Anderson, C.J., dissenting)). It does so by ensuring that decisions
are “„founded in the law rather than in the proclivities of individuals.‟” Harris, 134 S. Ct.
at 2651 (quoting Vasquez v. Hillery, 474 U.S. 254, 265 (1986)). Moreover, stare decisis
gives “„firmness and stability to principles of law‟ so that people may know their legal
rights.” Hooker v. Haslam, 437 S.W.3d 409, 422 (Tenn. 2014) (quoting J.T. Fargason
Co. v. Ball, 159 S.W. 221, 222 (Tenn. 1913)).

      Stare decisis is an important policy, but there are times when settled rules of law
should be overturned. Id. The Court‟s power to overrule its former decisions “„is very
sparingly exercised and only when the reason is compelling.‟” State v. McCormick, __
S.W.3d __, No. M2013-02189-SC-R11-CD, 2016 WL 2742841, at *7 (Tenn. May 10,
2016) (quoting Edingbourgh v. Sears, Roebuck & Co., 337 S.W.2d 13, 14 (Tenn. 1960)).
We previously set out the circumstances when the Court may and should disregard stare
decisis, overrule precedent, and overturn a settled rule of law: when there is obvious error
or unreasonableness in the precedent; when a change in conditions makes the precedent
obsolete; when adherence to precedent would likely cause greater harm to the community
than would disregarding stare decisis; or, especially, when prior precedent conflicts with
a constitutional provision. Hooker, 437 S.W.3d at 422; Cooper, 395 S.W.3d at 639; In re
Estate of McFarland, 167 S.W.3d 299, 306 (Tenn. 2005). The Court should follow
precedent unless “„an error has been committed, and [it] becomes plain and palpable.‟”
McCormick, 2016 WL 2742841, at *7 (quoting Arnold v. City of Knoxville, 90 S.W. 469,
470 (Tenn. 1905)). The Court may also revisit an earlier decision where experience with
its application reveals that it is unworkable or badly reasoned. Payne, 501 U.S. at 827
(citing Smith v. Allwright, 321 U.S. 649, 665 (1944)).

        Here, none of those compelling reasons are posed. Although the Court concludes
that Wlodarz was wrongly decided, departure from precedent requires “over and above
the belief „that the precedent was wrongly decided.‟” Kimble, 135 S. Ct. at 2409 (quoting
Halliburton Co. v. Erica P. John Fund, Inc., 134 S. Ct. 2398, 2407 (2014)). It is not
sufficient that this Court would decide a case differently now than it did previously. See
id. Stare decisis carries enhanced force when a prior decision addresses the construction
and operation of a statute. Id. The principle should apply unless the legislature corrects a
misinterpretation of a statute by amending the statute. Id.; Cooper, 395 S.W.3d at 639
(citing LaManna v. Univ. of Tenn., 462 S.W.2d 877, 881 (Tenn. 1971)).

       In both Wlodarz and the present case, the Court recognizes the codification of the
writ of error coram nobis by Tennessee Code Annotated section 40-26-105(b). The
Wlodarz Court quoted the statutory language, which provides as follows:

       The relief obtainable by this proceeding shall be confined to errors dehors
       the record and to matters that were not or could not have been litigated on
       the trial of the case, on a motion for a new trial, on appeal in the nature of a
       writ of error, on writ of error, or in a habeas corpus proceeding. Upon a
       showing by the defendant that the defendant was without fault in failing to
       present certain evidence at the proper time, a writ of error coram nobis will
       lie for subsequently or newly discovered evidence relating to matters which
       were litigated at the trial if the judge determines that such evidence may
       have resulted in a different judgment, had it been presented at the trial.

Wlodarz, 361 S.W.3d at 498-99 (alteration in original) (quoting Tenn. Code Ann.
§ 40-26-105(b) (2006)). This Court found that the term “trial” and its intended use are not
clear and unambiguous. Id. at 502. Despite the repeated references to “trial,” Tennessee
                                              2
Code Annotated section 40-25-105(b) neither defines nor articulates what proceedings
constitute a trial as used in this context. Id. “It is well-established that the fundamental
role of this Court in construing statutes is to ascertain and give effect to legislative
intent.” State v. Mixon, 983 S.W.2d 661, 669 (Tenn. 1999) (citing State v. Sliger, 846
S.W.2d 262, 263 (Tenn. 1993)). After a thorough consideration of the history and
purposes for the writ of error coram nobis, this Court in Wlodarz construed “trial”
broadly to encompass guilty pleas, given that they constitute the Court‟s examination and
determination of the issues between the parties. Wlodarz, 361 S.W.3d at 500-04. Since
the issuance of our Wlodarz decision in 2012, the General Assembly has taken no action
to amend Tennessee Code Annotated section 40-26-105(b) or otherwise correct this
Court‟s construction of the statute. In the absence of legislative action, there is no reason
for this Court to reverse its previous finding that this statutory writ can be used to
challenge a conviction based on a guilty plea. Wlodarz, 361 S.W.3d at 506.

        Upon its reconsideration of Tennessee Code Annotated section 40-25-105(b)
(2014), the Court regards the term “trial” clear and unambiguous and thus to be accorded
its plain and ordinary meaning. Citing to the concurrence in Wlodarz, the Court defines
“trial” narrowly as a contested and adversarial proceeding involving the submission of
evidence to a fact-finder who assesses and weighs the proof in light of applicable law and
reaches a verdict of guilt or acquittal. In contrast, it characterizes the guilty plea as an
admission of guilt made in a proceeding that is neither contested nor adversarial. Under
this reasoning, the Court concludes that a guilty plea does not constitute a “trial”
susceptible to challenge by writ of error coram nobis. By doing so, the Court undermines
the significance of the accused‟s waiver of fundamental constitutional rights through a
guilty plea. Whether the fact-finder returns a verdict of guilty or the defendant enters a
guilty plea, the result is the same: a judgment of conviction.

        The limitation of coram nobis relief to convictions based on the decision of the
fact-finder effectively deprives a defendant who pleaded guilty from challenging the
conviction with newly discovered evidence. In light of its construction of the coram
nobis, the Court concludes that the “proper time” for presenting evidence under the
statute is during the trial or in certain pre-trial hearings. It does not address the import of
previously undiscovered evidence uncovered only after a defendant has pleaded guilty.
Instead, the Court‟s ruling would allow the guilty plea and judgment of conviction to rest
on an insufficient or erroneous factual basis, contrary to the requirements of Tennessee
Rule of Criminal Procedure 11(b)(3). More significantly, the defendant‟s waiver of
fundamental rights through a guilty plea would not be entered by the defendant
voluntarily, knowingly, and intelligently.

      As this Court found in Wlodarz, a writ of error coram nobis provides an
appropriate procedural mechanism for challenging a conviction based on a guilty plea
when all other post-judgment remedies are no longer available or fail. Wlodarz, 361
S.W.3d at 499. Rather than permitting the defendant to reargue evidentiary issues already
                                              3
known to the defendant at trial, the writ affords the petitioner a final opportunity to seek
adjudication based on additional, relevant facts unknown to the government, the
defendant, and the trial court at the time of the plea hearing. Coram nobis relief is
appropriate when a hidden or unknown issue “„would have prevented the rendition of the
judgment had it been known to the court.‟” Jackson v. State, No.
M2012-01063-CCA-R3-CO, 2012 WL 6694089, at *3 (Tenn. Crim. App. Dec. 26, 2012)
(quoting Newsome v. State, 995 S.W.2d 129, 133 (Tenn. Crim. App. 1998)).

        “If the [petitioner] is „without fault‟ in the sense that the exercise of reasonable
diligence would not have led to a timely discovery of the new information, the trial judge
must then consider both the evidence at trial and that offered at the coram nobis
proceeding in order to determine whether the new evidence may have led to a different
result.” State v. Vasques, 221 S.W.3d 514, 527 (Tenn. 2007). The writ is a final
opportunity to correct a wrong or unjust result when a guilty plea is entered without the
newly discovered evidence. Wlodarz, 361 S.W.3d at 505; see also United States v.
Morgan, 346 U.S. 502, 512 (1954). To hold otherwise would prevent a petitioner from
challenging the factual basis for a guilty plea.1 An incorrect judgment of conviction
would stand, even though the trial court has been made aware of newly discovered facts
that call into question the knowing and voluntary nature of a guilty plea and a defendant‟s
waiver of constitutional rights.

       This Court previously determined that “the writ of error coram nobis is a viable
remedy to attack the knowing and voluntary nature of guilty pleas which serve as the
basis for convictions.” Wlodarz, 361 S.W.3d at 506. This case presents no circumstances
to depart from this prior determination. Instead, stare decisis compels us to uphold this
Court‟s ruling in Wlodarz and all Tennessee cases following the Wlodarz decision.2

       For the aforementioned reasons, I respectfully dissent.



                                               ________________________________
                                               SHARON G. LEE, CHIEF JUSTICE


       1
        Had the newly discovered evidence been discovered prior to the guilty plea, the petitioner may
have opted to go to trial rather than enter a best-interest plea.
       2
        See, e.g., Dalton v. State, No. M2014-02156-CCA-R3-ECN, 2016 WL 2638996, at *3 (Tenn.
Crim. App. May 5, 2016); Cook v. State, No. E2014-00291-CCA-R3-ECN, 2014 WL 2854810, at *1
(Tenn. Crim. App. June 23, 2014); Jackson, 2012 WL 6694089, at *3; see also Smothers v. State, No.
W2011-02684-CCA-R3-PC, 2012 WL 6475742, at *2 (Tenn. Crim. App. Dec. 13, 2012); Hale v. State,
No. M2011-01992-CCA-R3-CO, 2012 WL 1895951, at *2 n.1 (Tenn. Crim. App. May 23, 2012).

                                                  4